APPENDIX No 2

© PROPOSED PROGRAMME FOR

MINING OPERATIONS
24 Introduction

Arab Contractors Limited is a Zambian registered company under the Company Registration
Act. The company has established operations in Egypt and Nigeria, with recent contracts
extended to East and Central Africa. The company is actively involved in construction and civil
works with a dedicated and experienced team of shareholders. Recently Arab Contractors
Limited was awarded a number of construction and civil works contracts in Zambia, a number of
which are within Lusaka and Central Provinces. To meet the contractual obligations, the

company would require large volumes of quarry products.

It is from this background that the company herein applies for a Large Mining License over the
area covered by Prospecting License No. 19393-HQ-LPL.

Upon grant of the license, Arab Contractors Limited intends to start quarrying operations at the
identified site within the tenement. The company will invest an initial sum of more than USD
10m mainly on capital plant and equipment, with a further USD 2m in operation costs for the
initial two (2) year period. The quarry operations will run on minimal mechanisation, whist
utilizing locally available skilled and unskilled human resource as much as practically possible.
As much a matter of policy, and as a part of its operate social responsibility , Arab Contractors
will be committed to contributing positively to the local and regional economic growth through

the quarrying project at Ngwenya Area in Kafue District.

With increasing demand on quarry aggregates, the company plans to run the quarry throughout
the year while maintaining sufficient stock piles to cover for the planned plant maintenance

period.

In as much as practically possible, the company will remain committed to the Environmental

Management Plan (EMP) herein outline.
2.2 Summary of Programme of Operation
T Period
No. Activity Estimated Comments
Start End Cost |
2.2.1 Prospecting works Feb 2014 April 2014 20, 000 Works for phase I works for phase II to be
commenced
222 Mobilisation March 2014 June 2014 12, 000 Mobilisation for quarrying operations commenced
during prospecting
2.23 Procurement of Plant & | February 2014 June 2014 5,000 Commenced during prospecting —_
Equipment
2.2.4 Consultative mectings with | January 2014 February 3,500 Meeting conducted with stakeholders, forestry
Stakeholders 2014 department, Zambia Environmental Management
| Agency, Kafue District Council, Ministry of
Agriculture, Ministry of — Land, — Chiefs
representatives and local community.
oe Identification of affected | January 2014 January 2014 | 2, 000 No households were identified
households for _ possible
relocation
2.2.6 Survey of tenement and | February 2014 February 2,500 Survey of the proposed site was done.
pegging | 2014
227 Environmental Project. Brief | December 2013 February 3,000 EPB for quarrying operations was prepared by
EPB General Mining area 2014 consultant Tropical Environmental Management
| Experts and submitted to ZEMA.
2.2.8 Casting of Crusher | February 2014 March 2014 | 150, 000 Site for Crushing Plant identified and crushing |
Foundation and Crushing plant components delivered |
Plant assembly , clearing of
stock piling area &
construction slab
2.2.9 | Construction and civil works, | March 2014 April 2014 | 350, 000 Location for crushing plant construction sited
r Office Block, Workshop &
Wash bay, Stores rooms,
Ablution Block, First Aid
Clinic, Weigh Bridge, Fuel
Station & Gen-Set room,
| Security fence and Gate
2.2.10 | Over burden removal April 2014 April 2014 2, 500
2.2.11 Quarrying =& — Crushing | April On-going As per Annex Open pit mining expected at the identified pit

Operations

location

23 Processing and Crushing

The operations at the site will be concentrated at the open pit and crushing plant. The crushing
plant will consist of crusher, multiple screen and discharge conveyors will be used. At the
crushing plant, quarry material will be off loaded directly into the feeder, which will feed into the
Primary Jaw Crusher. From the Jaw Crusher the crushed material will be conveyed via a
conveyor belt into a Secondary Jaw Crusher where different quarry products will be produced.
The products will then be conveyed on conveyor belts to storage areas awaiting collection by
clients. The oversize rocks in the vibrating screen will be routed to the impact crusher and sent

back to the Jaw Crusher for further crushing.

2.4 Stock Piles and Waste Rocks Dumps (WRDs)

The project will maintain stone aggregate material on maximum five (5) stock piles based on
aggregate sizes at the conveyor tail-ends. The stock piles will act as storage and collection
points. The designated stock piling and Waste Rock area will be approximately 0.40 hectares in
extent.

Though no substantial Over Burden operation will be done at the OMQ, a WRD will be
maintained. Both Stock piles and WRDs will be located on the windward side so as to check on
dust effect on both personnel and general work environment.

The Stock piles and WRDs operated and maintained in adherence to the EMP outlined herein.
2.5 Infrastructure Development

Infrastructure development at the quarry site will include among others the following:

¢ Construction of main access road from the main road to the quarry site

¢ Construction of Office Block, First Aid Clinic, Ablution Block, Work Shop &

Wash Bay, and Stores Rooms, Explosive Magazines, Fuel Station, Gen-Set house,

Weigh Bridge, Security fence & Gate of bore hole.

e Construction of Crushing plant and Stock pile concrete slab.

2.6 Capital Plant and Equipment
S/No. | Item Description Quantity Value (USD) Condition
2.6.1 | Sandvik Crusher Plant-200ph 1 3,500,000 New
2.6.2 Dump Trucks (Caterpillar725) 4 1,360,000 New, Available
2.6.3 Excavator (Kunatsu) 2 800,000 New, Available
2.6.4 Sandvik Crawler Hydraulic Drill (DX700) 1 360,000 New, Available

@ 2.6.5 Front-End-Loader (Kumatsu WA 470) ; 2 750,000 New, Available

2.6.6 Bull Dozer (CAT D&R) 1 476,000 New, Available
2.6.7 Water Bowser 1 180,000 New
2.6.8 Gen-set (150kVA) 1 80,000 New, Available
2.6.9 Gen-Set (850kVA0 1 325,000 New, Available
2.6.10 | Fuel Pumps and Tanks 2 45,000 Available
2.6.11 | Metal Storage Containers 2. 20,000 Available
2.6.12 | Weigh Bridge 1 $0,000 New
2.7.13 | Utility Trucks 2 70,000 New

2.7 Safety and Safety

The safety and Health of the workforce, surrounding communities and the

environment is

considered to being one of the key to success in this project. As such a full Safety and Health

programme will established and staffed in order to produce the required outcome. This will be in

: line with current mine safety and health practices, and will include providing adequate medical

facilities to cater for emergencies whilst providing adequate access for all other medical needs.

In this regard, the project will coordinate adequately, and participate in all government health

programmes concerning the local community with the responsible government departments in

Kafue District.

The project will also create awareness on HIV/AIDS, prevention, and HBC amongst the

employees and their families in collaborations with the DHMT.

2.8 Production Estimates

2.8.1 Introduction

Quarrying operations at the site are planned to run throughout the year with 11 months of
Crusher Plant operations, giving an allowance of one (1) year month shut down for planned
maintenance works. Following the climate pertain, pit production is planned for a 10 months
working period with annual crushing plant production estimated 315, 000 tonnes. A crushing

month cover of 55% will be maintained at the Raw Materials stock pile.

Lower utilization of the Crushing Plant is expected during the initial two years of PHASE I of

the project, with gradual increase starting from third GB") year of operations
2.8.2 Crushing Plant (CP) Parameters

The CP will operate on raw material feed from the quarrying operations, and will run on

parameters as indicated below;

e Designed tonnes per hour - 200TPH
e Availability - 85%
© Utilization - 60%

2.8.3. Pit Production

Production at the pit will be generated by drilling and blasting operations. The Sandvik DX700
Crawler Hydraulic Drill will be used to drill 76mm blast holes with Anfex/Emulsion and electric
detonators, and electrically blasted to break the granitic rock. Excavators will be used to further
loosen the broken material, and loading onto Dump truck which would then haul material to the

Crushing Plant.
The pit production will be confined within the identified open pit sites in the designated blasting

area of extent approximately 40 hectares.
2.8.4 Crushing Plant (CP) Production
The Crushing Plant will at the maximum produce about (5) range of quarry products depending
on demand. The following ranges will be produced at indicated portions. The products would be

conveyed to stock piles at conveyor tail-ends.

Quarry products ranges:

Quarry Dust - 5%

Omm-9.38mm = 15%
9.38mm - 30%
12.5mm-18.75mm - 30%
18.75mm - 20%

The Crushing Plant will be confined in a designated area of extent approximately 0.70 hectares.
The CP has a pollution control kit, with the conveyor tail-ends fitted with water-sprays for dust

suppression.

